Exhibit 10.44



JACOBS ENGINEERING GROUP INC.


RESTRICTED STOCK AGREEMENT


(Awarded Pursuant to the 1999 Stock Incentive Plan)


This Agreement is executed as of __________ ____, by and between JACOBS
ENGINEERING GROUP INC. (the “Company”) and _________ (“Employee”) pursuant to
the Jacobs Engineering Group Inc. 1999 Stock Incentive Plan (the “Plan”). Unless
the context clearly indicates otherwise, capitalized terms used in this
Agreement, to the extent they are defined in the Plan, have the same meaning as
set forth in the Plan.


1.    Restricted Stock


Pursuant to the Plan, and in consideration for services rendered to the Company
or to a Related Company, or for its benefit, the Company hereby issues, as of
the above date (the “Award Date”) to Employee _________ shares of common stock
of the Company (the “Restricted Stock”).


2.    Restrictions on Transfer


(a)
The Restricted Stock issued hereby shall be subject to the restrictions on
transfer and obligation to surrender the Restricted Stock to the Company as set
forth in the Agreement (referred to as the “Forfeiture Restrictions”). The
provisions of Section 13 of the Plan relating to the restrictions on transfers
of Restricted Stock, including all amendments, revisions and modifications
thereto as may hereafter be adopted, are hereby incorporated in this Agreement
as if set forth in full herein. Unless and until the relevant Forfeiture
Restrictions have lapsed, Restricted Stock may not be sold, exchanged,
transferred, pledged, hypothecated or otherwise disposed of and is not
assignable or transferable by will or by the laws of descent and distribution or
pursuant to a qualified domestic relations order.



(b)
In the event Employee ceases to be an employee of the Company for any reason
including death and the Employee becoming disabled, the effect of such cessation
upon the Restricted Stock shall be determined by reference to Schedule B of the
Plan, which Schedule B is incorporated herein by this reference. In the event of
a Change in Control, except as otherwise set forth in the Plan (including
Schedule B thereof), Restricted Stock shall remain outstanding and subject to
the terms and conditions of the Plan and this Agreement.



(c)
The Forfeiture Restrictions shall lapse and be of no further force and effect
with respect to twenty-five percent (25%) of the Restricted Stock on the first
anniversary of the Award Date, twenty-five percent (25%) of the Restricted Stock
on the second anniversary of the Award Date, twenty-five percent (25%) of the
Restricted Stock on the third anniversary of the Award Date and the Forfeiture
Restrictions for the remaining twenty-five percent (25%) of Restricted Stock
awards shall lapse and be of no further force and effect on the fourth
anniversary of the Award Date.



(d)
Employee has no rights, partial or otherwise in the Restricted Stock unless and
until the respective Forfeiture Restrictions have lapsed.






--------------------------------------------------------------------------------

Exhibit 10.44

3.    Legend


Any certificates evidencing the Restricted Stock to Employee hereunder shall
contain the following legend:


“THE SHARES EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER AND THE OBLIGATION OF THE HOLDER OF THIS CERTIFICATE TO FORFEIT AND
SURRENDER THE SHARES EVIDENCED BY THIS CERTIFICATE TO THE COMPANY UNDER CERTAIN
CIRCUMSTANCES AS SET FORTH IN THE RESTRICTED STOCK AGREEMENT BETWEEN THE COMPANY
AND THE REGISTERED HOLDER OF THIS CERTIFICATE, A COPY OF WHICH MAY BE OBTAINED
FROM THE HOLDER OR AT THE PRINCIPAL OFFICE OF THE COMPANY.”


In addition, the Company may place such additional legends on such certificates
as may be required by law and may place a stop transfer order on such
certificates on the records of the transfer agent for the shares of the Company.


4.    Escrow


In order to enforce the Forfeiture Restrictions, the Company shall retain
possession of the certificates evidencing the Restricted Stock so long as the
respective Forfeiture Restrictions are in effect. When the Forfeiture
Restrictions shall have expired as to any of the Restricted Stock, the Company
will deliver the certificates for such shares to the Employee.


5.    Data Privacy


Employee understands that the Company and/or a Related Company may hold certain
personal information about the Employee, including, but not limited to,
Employee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of Jacobs Common Stock or directorships held in the Company, details
of all Awards or any other entitlement to shares of Jacobs Common Stock awarded,
canceled, exercised, vested, unvested or outstanding in Employee’s favor, for
the exclusive purpose of implementing, administering and managing the Plan
(“Data”).
Employee hereby explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of Employee's personal data as described
in this Agreement and any other Award materials by and among, as applicable, the
Company and its Related Companies for the exclusive purpose of implementing,
administering and managing Employee’s participation in the Plan.
Employee understands that Data will be transferred to the Company’s broker,
administrative agents or such other stock plan service provider as may be
selected by the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan. Employee understands
that the recipients of the Data may be located in the United States or
elsewhere, and that the recipients' country or countries in which such
recipients reside or operate (e.g., the United States) may have different data
privacy laws and protections than Employee’s country. Employee understands that
if he or she resides outside the United States, he or she may request a list
with the names and addresses of any potential recipients of the Data by
contacting his or her local human resources representative. Employee understands
that Data will be held only as long as is necessary to implement, administer and
manage Employee’s participation in the Plan.





--------------------------------------------------------------------------------

Exhibit 10.44

6.    Payment of Withholding Taxes


Employee acknowledges that, regardless of any action taken by the Company or
Related Companies or, if different, Employee’s employer (the “Employer”) the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to
Employee’s participation in the Plan and legally applicable to Employee or
deemed by the Company, Related Company or the Employer in its discretion to be
an appropriate charge to Employee even if legally applicable to the Company,
Related Company or the Employer (“Tax-Related Items”), is and remains Employee’s
responsibility and may exceed the amount actually withheld by the Company,
Related Company or the Employer. Employee further acknowledges and agrees that
the Company or Related Company and/or the Employer may, if it so determines,
offset any Employer tax liabilities deemed applicable to Employee by reducing
the shares of Jacobs Common Stock otherwise deliverable to Employee upon the
lapse of the Forfeiture Restrictions pursuant to this Agreement. Employee
further acknowledges that the Company, Related Company and/or the Employer
(1) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Restricted Stock
including, but not limited to, the grant, or lapsing of the Forfeiture
Restrictions, the subsequent sale of shares of Jacobs Common Stock acquired
pursuant to this Agreement and (2) do not commit to and are under no obligation
to structure the terms of the Award or any aspect of the Restricted Stock to
reduce or eliminate Employee’s liability for Tax-Related Items or achieve any
particular tax result. Further, if Employee is subject to Tax-Related Items in
more than one jurisdiction between the Award Date and the date of any relevant
taxable or tax withholding event, as applicable, Employee acknowledges that the
Company, Related Company and/or the Employer (or former employer, as applicable)
may be required to withhold or account for Tax-Related Items in more than one
jurisdiction. Prior to any relevant taxable or tax withholding event, as
applicable, Employee agrees to make adequate arrangements satisfactory to the
Company, Related Company and/or the Employer to satisfy all Tax-Related Items.
The Company may refuse to deliver the shares of Jacobs Common Stock to the
Employee until the obligation for any Tax-Related Items due in connection with
the Award has been satisfied.


Under no circumstances can the Company be required to withhold from the shares
of Jacobs Common Stock that would otherwise be delivered to Employee upon lapse
of the Forfeiture Restriction a number of shares having a total Fair Market
Value that exceeds the amount of withholding taxes as determined by the Company.
 
7.    [INTENTIONALLY OMITTED]


8.    Dividends and Voting Rights


Employee shall have the right to vote the Restricted Stock and to receive cash
dividends thereon unless and until Employee forfeits any or all of such shares
to the Company pursuant to the provisions of this Agreement. Any shares issued
pursuant to a stock split or stock dividend with respect to the Restricted Stock
shall be retained by the Company so long as any Forfeiture Restrictions are in
effect and shall be subject to such Forfeiture Restrictions but shall be
considered to have been issued on the Award Date.


9.    Employment


Employee shall not be deemed to have ceased to be employed by the Company (or
any Related Company) for purposes of this Agreement by reason of Employee’s
transfer to a Related Company (or to the Company or to another Related Company).





--------------------------------------------------------------------------------

Exhibit 10.44

The Committee may determine that, for purposes of this Agreement, Employee shall
be considered as still in the employ of the Company or of the Related Company
while on leave of absence. In the event Employee is permitted a leave of absence
during the term of this Agreement, the Committee may, in its sole and absolute
discretion, extend the time periods during which Restricted Stock is subject to
Forfeiture Restrictions as set forth in Paragraph 2, above, to include the
period of time Employee is on the leave of absence.


10.    Miscellaneous Provisions


This Agreement is governed in all respects by the Plan and applicable law. In
the event of any inconsistency between the terms of the Plan and this Agreement,
the terms of the Plan shall prevail. All terms defined in the Plan are used in
this Agreement (whether or not capitalized) as so defined. Subject to the
limitations of the Plan, the Company may, with the written consent of Employee,
amend this Agreement. Neither the grant nor award of an Incentive Award under
the Plan constitutes an agreement of employment between the Employee and the
Company or a Related Company. The receipt of an Incentive Award does not
constitute a right acquired by the recipient to any other form of compensation,
or to any future benefit or compensation, or to participate in any other benefit
plan or program sponsored by the Company or Related Company, or to receive
additional Incentive Awards under the Plan in the future. This Agreement shall
impose no obligation on the Company or any of its Related Companies to employ
Employee for any period. This Agreement shall be construed, administered and
enforced according to the laws of the State of California.


11.    Code Section 409A


It is intended that the award of Restricted Stock pursuant to this Agreement
shall not constitute a “deferral of compensation” within the meaning of Section
409A of the Code and, as a result, shall not be subject to the requirements of
Section 409A. The Agreement is to be interpreted in a manner consistent with
this intention. Notwithstanding any other provision in this Agreement, the
Agreement may not be modified in a manner that would cause the award of
Restricted Stock to become subject to Section 409A of the Code.


12. Clawback


Employee agrees that if Employee is or becomes a section 16 executive officer of
the Company, in the event of any Inaccurate Financial Statement, Employee will
return to the Company on demand all incentive-based compensation payments
(whether under this Agreement, the Plan or otherwise) made to Employee during
the 3-year period preceding the date on which the Company is required to prepare
an accounting restatement that are in excess of what would have been paid had
such incentive-based compensation instead been determined under the accounting
restatement (the “Payments”).  In addition, Employee agrees to application of
any clawback, forfeiture, recoupment, or similar requirement required to apply
to incentive-based compensation granted to Employee under any current or future
applicable law or listing standard or regulatory body requirement.  An
“Inaccurate Financial Statement” is any inaccurate financial statement due to
material noncompliance by the Company with any financial reporting requirements
under the securities laws.


13.    Agreement of Employee


By signing below or electronically accepting the Award, Employee: (1) agrees to
the terms and conditions of this Agreement; (2) confirms receipt of a copy of
the Plan and all amendments and supplements thereto; and (3) appoints the
Secretary of the Company and each Assistant Secretary of the Company as
Employee’s true and lawful attorney-in-fact, with full power of substitution in
the



--------------------------------------------------------------------------------

Exhibit 10.44

premises, granting to each full power and authority to do and perform any and
every act whatsoever requisite, necessary, or proper to be done, on behalf of
Employee which, in the opinion of such attorney-in-fact, is necessary to effect
forfeiture of Restricted Stock to the Company, or the delivery of the Jacobs
Common Stock to Employee, in accordance with the terms and conditions of this
Agreement.


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
set forth above.


    
JACOBS ENGINEERING GROUP INC.            By:


                
Steven J. Demetriou, President & Chief Executive Officer

